Citation Nr: 1016866	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nephropathy.  

2.  Entitlement to an initial evaluation greater than 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  At that time, the Veteran 
submitted additional evidence along with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).  Additional 
medical evidence was also received at the Board in April 
2010.  

The issue of entitlement to an initial evaluation greater 
than 30 percent for PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appeal of the denial of entitlement to service connection 
for nephropathy was withdrawn on the record at the February 
2010 hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2007, the RO denied entitlement to service connection 
for nephropathy.  The Veteran subsequently perfected an 
appeal of this decision.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  The appeal of the denial of entitlement to service 
connection for nephropathy was withdrawn on the record at the 
February 2010 hearing.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board 
no longer has jurisdiction to review this issue, and the 
appeal of the issue is dismissed.


ORDER

The appeal of the denial of entitlement to service connection 
for nephropathy is dismissed.  


REMAND

In June 2007, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation effective December 14, 2006.  
The Veteran disagreed with the assigned evaluation and 
subsequently perfected an appeal of this issue.  The Veteran 
contends that the currently assigned evaluation does not 
adequately reflect the severity of his disability.  

At the travel board hearing, the Veteran reported that he 
continues to receive VA treatment for PTSD.  On review, VA 
medical records were last printed in October 2009.  The Board 
acknowledges that the Veteran submitted additional records 
dated in January and March 2010; however, it is unclear 
whether these are the only relevant VA records since October 
2009 and thus, updated records should be requested from that 
date.  See 38 C.F.R. § 3.159(c)(2) (2009).  

The Veteran most recently underwent a VA examination to 
determine the nature and severity of his PTSD in June 2007.  
In an August 2007 statement and his August 2008 Form 9, the 
Veteran indicated his belief that a higher evaluation was 
warranted for PTSD because his condition had worsened.  At 
the hearing, the Veteran testified that he had numerous 
problems and symptoms due to PTSD and he felt his disability 
was a whole lot worse than when he was examined in 2007.  
Considering the Veteran's reports of worsening disability and 
the length of time since the previous examination, the Board 
finds that additional VA examination is warranted.  See 38 
C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991) (the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request relevant 
medical records from the VA medical 
center in Salisbury and the VA 
outpatient clinic in Charlotte for the 
period from October 2009 to the 
present.  All records obtained or any 
responses received should be associated 
with the claims file.  

2.	Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
PTSD.  The claims file should be 
available for review.  In accordance 
with the latest AMIE worksheets for 
evaluating PTSD, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his disability.  A complete 
rationale for any opinions expressed 
must be provided.

3.	After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

4.	The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

5.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
an initial evaluation greater than 30 
percent for PTSD.  All applicable laws 
and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


